MEMORANDUM **
Arnold S. Peters appeals pro se the judgment of the district court dismissing his action for lack of subject matter jurisdiction and failure to state a claim upon which relief may be granted. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons stated in the district court’s order filed on January 25, 2001.
Because Peters’ action was never certified as a class action by the district court, the district court was not required to direct that the proposed class members be notified prior to dismissal. See Fed. R.Civ.P. 23.
Peters’ remaining contentions lack merit.
The submissions received on August 14, 2001 and September 7, 2001 are ordered filed. All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.